FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL HOLMBERG,                                No. 12-36001

               Plaintiff - Appellant,            D.C. No. 3:11-cv-05449-BHS

  v.
                                                 MEMORANDUM*
ELDON VAIL, Secretary DOC; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Washington state prisoner Michael Holmberg appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendant Sullivan unlawfully restricted his outgoing mail. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion discovery issues.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
United States v. Kitsap Physicians Serv., 314 F.3d 995, 1000 (9th Cir. 2002). We

affirm.

      The district court did not abuse its discretion by denying Holmberg’s motion

to compel additional discovery or his request to continue defendants’ summary

judgment motion until he received additional discovery because Holmberg failed to

show how the additional discovery was necessary to defeat summary judgment.

See Blough v. Holland Realty, Inc., 574 F.3d 1084, 1091 (9th Cir. 2009) (denial of

continuance to conduct further discovery appropriate when the district court

considers the merits of the motion and concludes that there is no point to pursuing

the requested discovery); Tatum v. City & County of San Francisco, 441 F.3d
1090, 1100-01 (9th Cir. 2006) (requirements for obtaining additional discovery

under former Fed. R. Civ. P. 56(f)); Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir.

2002) (describing trial court’s broad discretion to deny a motion to compel).

      We reject Holmberg’s contentions regarding the applicability of Garrett v.

City & County of San Francisco, 818 F.2d 1515 (9th Cir. 1987), and the district

court’s revocation of his in forma pauperis status.

      AFFIRMED.




                                          2                                     12-36001